Appellant devotes several pages of his motion for rehearing to a criticism of the court's charge. The only written exception to the charge found in the record is upon an entirely different ground than those now urged in the motion. Under present Articles 735 C.C.P. requiring objections to the charge to be in writing "distinctly specifying each ground of objection," and the uniform holdings construing this law, we are constrained to decline a review of the objections otherwise presented. The same may be said of appellant's insistence that one of his defenses, viz: that the alcoholic content in the liquor would increase by age, — was not submitted to the jury. No objection in writing was made because of such omission from the charge, neither was any special charge requested supplying it. All other matters called to our attention in the motion were fully considered and discussed in our former opinion. We have again examined them in view of the motion however, and believe them to have been correctly disposed of.
The motion is overruled.
Overruled *Page 217